Citation Nr: 1124080	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-18 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance or by reason of being housebound.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Dan Brook Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to September 1976.     

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in a September 2010 letter, the Veteran requested increased service connected compensation.  This matter is not currently on appeal before the Board and is thus referred to the RO for any appropriate action.     


FINDINGS OF FACT

1.  An October 2007 rating sheet shows that the Veteran has one service connected disability, pes planus, which was assigned a 30 percent rating.  Additionally, for pension purposes, chronic low back strain was assigned a 20 percent rating; diabetes was assigned a 20 percent rating; hypertension was assigned a 10 percent rating; hepatitis C was assigned a 10 percent rating; and, bipolar disorder was assigned a 10 percent rating.  This resulted in a combined rating of 70 percent for pension purposes.  He was assigned non-service connected pension benefits.

2.  The Veteran does not have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to 5 degrees or less.  He also lives at home rather than in a nursing home.  He is shown to be able to ambulate with the assistance of a cane.  Significant upper extremity impairment has not been shown.    
  
3.  None of the Veteran's individual disabilities alone, or in combination are shown to result in total disability, warranting assignment of a 100 percent disability rating.  

4.  The Veteran is not shown to be confined to his home and immediate premises.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly pension based on the need for aid and attendance are not met.  38 U.S.C.A. §§1521, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.351, 3.352 (2010).

2.  The criteria for entitlement to special monthly pension based by reason of being housebound are not met.   38 U.S.C.A. §§ 1521, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.351 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2007 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for increased pension benefits, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The October 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the April 2007 letter.  

The Board notes that the Veteran was not provided with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006, 19 Vet. App. 473.   However, as the Veteran's claims are being denied, no new effective date or higher rating is being assigned.  Thus, the Veteran was not prejudiced by this lack of notice.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA medical records and the report of a May 2007 VA examination.  Also of record and considered in connection with the claim are various written statements provided by the Veteran and by his representative on his behalf.  

The Board has considered the Veteran's representative's contention that a contemporaneous medical examination to specifically assess whether the Veteran's current combination of disabilities is severe enough to warrant housebound status or the need for aid and attendance.  However, given that the existing evidence of record does not even suggest that the Veteran may meet any of the necessary criteria for an award of either category of special monthly pension and given that neither the Veteran, nor his representative, have specifically alleged that the Veteran actually meets any of these specific criteria (see analysis below), the Board finds that such a contemporaneous examination is not necessary.  Thus, the Board finds that no further RO action, prior to appellate consideration of the Veteran's claims, is required.   

II.  Factual Background

On May 2007 VA examination the Veteran was noted to have low back pain, bilateral pes planus, hepatitis C, type II diabetes, hypertension and bipolar disorder.  He reported that the back pain bothered him intermittently on a daily basis.  He was taking methadone as needed for pain.  He used a cane but did not use a back brace.  He reported that his walking tolerance was two blocks and ten minutes.  His symptoms did not radiate into his legs but he did complain of numbness involving the plantar surface of both feet. 

In regard to the bilateral pes planus, the Veteran reported aching and sharp pain greater in the left foot than in the right foot.  The pain bothered him on a constant basis and was worse with walking and better with resting.  He also used the methadone for the foot pain.  The Veteran also complained of intermittent aching abdominal pain related to the hepatitis C.  Additionally, he noted that he had elevated blood sugar levels in the 500s approximately once every three weeks or so.  He had not had any hospitalizations for the problem.  He was taking insulin and tried to avoid sweets.  Aside from visual changes when his blood sugar was in the 500s, he denied any vision symptoms.  Also, he was taking hydrochorothiazide for hypertension and complained of headaches as a side effect.  He denied any history of myocardial infarction or stroke.  Further, he was noted to have bipolar disorder.  

The examiner's functional assessment was that the Veteran was independent with walking, using his cane.  He was also independent with his activities of daily living except that he needed assistance with his shoes.  Physical examination showed an antalgic gait, slightly forward flexed posture, slight pedal edema and 5-/5 bilateral upper and lower extremity muscle strength.  Sensation was subjectively decreased in the plantar surface of the bilateral feet but was otherwise intact.  There was tenderness to palpation across the bilateral low lumbar paraspinal musculature.  Flexion and extension and rotation of the spine were somewhat decreased with some decrease in range of motion due to pain with repetitive use.  Psychiatric behavior was appropriate with the Veteran answering all questions appropriately.  The diagnoses were degenerative joint disease/degenerative disc disease, lumbar spine, bilateral pes planus, hepatitis C, diabetes, type II, hypertension and bipolar disorder.  

A July 2007 VA social work note shows that the Veteran walked with a cane.  He reported few activities outside his home and tended to isolate.  The Veteran was able to sit and tolerate the interview session.  He was oriented X 3 and recent and remote memory was intact.  His thought process was mildly paranoid.  He was found to be capable of utilizing therapy.  He was engageable with a motivation to get better.  His liabilities included unemployment/poor financial situation, anger issues and mistrust of medical staff.  The diagnostic assessment was bipolar disorder and a GAF score of 45 was assigned.  It was noted that he suffered from diabetes and related ailments. 

An October 2007 VA ambulatory outpatient progress note shows that the Veteran's medical problems included edema, splenic flexure, constipation, hypertension, tobacco use disorder, hepatitis C, chronic obstructive pulmonary disease (COPD), bipolar disorder, diabetes, gastroesophageal reflux disease (GERD), arthritis, allergic rhinitis, heliobacter pylori (H Pylori) infection, history of substance abuse, neuropathy and low back pain.  It was noted that the Veteran was experiencing chest congestion with cough productive of greenish sputum, along with a little shortness of breath.  He currently smoked 3/4 ppd of full flavor cigarettes and indicated that he planned to quit smoking.  It was also noted that his fasting blood sugar readings had been high since the onset of the respiratory illness and that he was currently taking insulin.  The diagnostic assessments were COPD exacerbation, diabetes, uncontrolled, low back pain/osteoarthritis, stable, tobacco abuse, GERD, hepatitis C, with a liver biopsy showing cirrhosis, bipolar disorder and hypertension.  

In an October 2007 letter, a treating VA psychiatrist indicated that the Veteran was diagnosed with bipolar disorder, with a most recent mixed episode.  He had been tried on several medications but each had been stopped due to untoward side effects and/or adverse drug reactions.  His only current active psychiatric medication was klonipin.  However, the plan was to begin a trial of lithium.  The psychiatrist commented that the bipolar disorder left the Veteran vulnerable to severe episodes of dysphoric mania.  The psychiatrist had been in contact with the Veteran during two occasions involving such an episode and noted that during these times the Veteran was a danger to himself or others.  

The October 2007 rating decision granted assignment of non-service connected pension based on a finding that the Veteran was disabled due to his disabilities of degenerative joint disease of the spine, diabetes, hypertension, hepatitis C and bipolar disorder.  The decision noted that he did not meet the schedular requirements of a single disability ratable at 60 percent or more or two or more disabilities combining to 70 percent or more with at least one ratable at 40 percent.  However, considering the level of disability and the Veteran's age, education and occupational background, non-service pension was granted on an extraschedular basis, based on the Veteran being unemployable.  An October 2007 rating sheet shows that the Veteran has one service connected disability, pes planus, which was assigned a 30 percent rating.  Additionally, for pension purposes, chronic low back strain was assigned a 20 percent rating, diabetes was assigned a 20 percent rating, hypertension was assigned a 10 percent rating, hepatitis C was assigned a 10 percent rating and bipolar disorder was assigned a 10 percent rating.  This resulted in a combined rating of 70 percent for pension purposes.  

A November 2007 VA progress note indicates that the Veteran reported that he had been admitted to a local hospital for about four days for hypoglycemia.  A separate November 2007 VA gastroenterology note shows that liver biopsy produced a diagnostic assessment of chronic hepatitis C viral infection with established (complete) cirrhosis and moderate/marked activity (inflammation).  

An April 2008 VA optometry consultation note shows that the Veteran was seen for a diabetic eye examination.  The diagnostic assessments were type II diabetes and hypertension without retinopathy in both eyes.   The Veteran's visual acuity was noted to be 20/20- in the right eye and 20/20 in the left eye.  

A May 2008 VA psychotherapy note shows that the Veteran reported many stressors, including his step daughter having committed suicide in December 2007, resulting in her seven month old son living with the Veteran and his wife.  The Veteran also had hepatitis C and high liver enzymes and was supposed to start interferon treatment but was told that he needed to lose weight before this treatment could start.  He also continued to have back pain resulting in him having to sleep on the couch and take the methadone for pain.  Additionally, he was having problems with sleep.  The Veteran was thinking of transferring to the Cape May, New Jersey office for health care because it was closer to his house.  The diagnosis was bipolar disorder, depressed episode.

A September 2008 VA abdominal ultrasound showed fatty infiltration in the liver and suspicious 1.4 x 1.5 cm hyperchoic lesion at the mid pole of the right kidney.  The remainder of the findings from the kidneys was unremarkable.  

An October 2008 VA attending  physician note shows that the Veteran came to the emergency room with complaints of elevated blood sugars per fingerstick.  He also had increased thirst and urination, along with continued chest congestion.  He was given fluids and IV insulin but continued to have elevated blood sugars.  It was determined that the Veteran needed to stay in the hospital for stabilization and monitoring.  

A subsequent October 2008 VA hospital social work notes indicate that the Veteran lived with his wife in a two story house.  The Veteran did not report any self care issues.  He did express issues with pain and pain medication.  He reported severe daily pain; however, he was able to stand in one place and have a conversation.  The social worker indicated that the Veteran did not drive and was using the New Jersey VA shuttle service.  Additionally, his wife was also unable to drive.  Consequently, he would need VA transportation to return home from the hospital.  The social worker also noted that the Veteran did not use a walker or wheelchair but did use a cane. 

Subsequent October 2008 discharge instructions show that the Veteran spent a total of three days in the hospital and that the primary discharge diagnosis was hyperglycemia.  He was prescribed one new medication, an antibiotic, for his upper respiratory infection.   He was also advised to follow a 1200 calorie diet.  
A November 2008 VA Wilmington, Delaware mental health clinic note indicates that the Veteran was hyperverbal and sometimes had pressured speech.  He stated that he was lonely.  He noted that he was living in New Jersey and did not have his own transportation.  Consequently, he could not make it to all of his appointments.  The examiner noted that the Veteran's affect was angry.  

In his November 2008 Notice of Disagreement, the Veteran indicated that he did not believe that the available medical records revealed his true medical condition.  He also did not believe that his full medical condition had been given full consideration.  

An April 2009 VA gastroenterology progress note indicates that the Veteran reported that he had been seen in the emergency room a couple of days prior for sharp pain with cramping in the abdominal area.  He indicated that the pain was intermittent in nature, was in the right upper to mid quadrant and would radiate across to the left.  The Veteran also reported that at the emergency room he was prescribed dicyclomine 20 mg every six hours and prednisone, once a day, for approximately 14 days.  The physician noted that there was no indication as to why the Veteran was put on the prednisone.  The Veteran reported that he otherwise felt very well.  The diagnostic assessment was history of cirrhosis of the liver, compensated, secondary to chronic hepatitis C, diabetes, uncontrolled and abdominal pain with cramping of the abdomen.   

In his May 2009 Form 9, the Veteran indicated that the combination of his disabilities was worth at least a payment corresponding to 50% disability.  He noted that he had a problem with standing and walking because of severe pain due to a bone chip feeling.  

In a September 2010 letter, the Veteran requested increased service connected compensation.  He noted that the area that first made him request compensation had gotten worse and he could not go 10 minutes without sitting down.  

In a February 2011 argument, the Veteran's representative indicated that due to the lengthy delays in the processing of his appeal and the excessive length of time since his last medical examination, the Veteran contended that he was entitled to a new medical examination to specifically address the need for regular aid and assistance.  The representative asserted that in addition to being housebound, the Veteran was in need of regular aid and assistance.  

III.  Law and Regulations

Under 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  Section 1521 further provides for an increased special monthly pension, when an otherwise eligible Veteran is in need of regular aid and attendance or is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3.351(b), (c), and (d).  

Generally, special monthly pension based on housebound status is warranted when, in addition to having a single permanent disability rated 100 percent disabling under the Schedule for Rating Disabilities (not including ratings based upon unemployability under § 4.17 of this chapter) the Veteran: (1) Has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or (2) Is 'permanently housebound' by reason of disability or disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).

The requirement of being 'permanently housebound' is met when the Veteran is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability that likely will remain throughout his lifetime. 38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

The need for aid and attendance means being helpless or nearly so helpless as to require the aid and attendance of another person.   See 38 U.S.C.A. §§ 1502(b); 38 C.F.R. § 3.351(b).  The Veteran will be considered to be in such need if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352 (a).  38 C.F.R. § 3.351(b).

The following basic considerations are critical in determining the need for the regular aid and attendance of another person: inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  If the Veteran is bedridden, this will be a proper basis for establishing a factual need for aid and attendance.   38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions be found to exist before a Veteran meets the criteria for needing the regular aid and attendance of another person.  The particular personal function, which the Veteran is unable to perform, should be considered in connection with his condition as a whole.  It is only necessary that the evidence establishes that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).

IV.  Analysis

A.  Aid and Attendance

The evidence does not show that the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  To the contrary, on April 2008 VA optometry assessment, the Veteran was found to have 20/20- vision in the right eye and 20/20 vision in the left eye.  Additionally, neither the Veteran nor his representative has alleged visual impairment of 5/200 or less or contraction of the visual field to 5 degrees or less.  Further, it is clear from the record that the Veteran is not a patient in a nursing home as he has continued to live at home.  Accordingly, in order for him to qualify for special monthly pension based on the need for aid and attendance, a factual need for aid and attendance needs to be shown.  38 C.F.R. 
§§ 3.351, 3.352.  

However, the evidence of record does not show a factual need for aid and attendance.  Instead, the evidence shows that the Veteran is able to dress and undress himself and to keep himself ordinarily clean and presentable.  He has been noted to require some assistance with putting on his shoes but is otherwise shown to be able to dress and undress independently.  Also, the only prosthetic device he has been shown to use is a cane, which has not required any adjustments.  Additionally, there is no indication that the Veteran is unable to feed himself or to attend to the wants of nature.  To the contrary, he's been shown to be able to take care of his activities of daily living.  Further, the Veteran has not been shown to have physical or mental incapacity severe enough to require care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.   A treating psychiatrist did note that the Veteran's bipolar disorder left him vulnerable to severe episodes of dysphoric mania, which could, while the Veteran was experiencing them, make him a danger to himself or others.  However, as these episodes are shown to be intermittent rather than regular, and as the Veteran is reasonably shown to protect himself from hazards or dangers when these episodes are not occurring, he is not shown to require assistance of a regular basis to protect himself.  Additionally, the Veteran is not shown to be bedridden.  Consequently, as factors indicating that the Veterans needs regular in-home help to protect himself and take care of his basic needs have not been demonstrated, a factual need for aid and attendance has not been established.   38 C.F.R. § 3.352.   Accordingly, given the lack of severely impaired vision, the lack of residence in a nursing home and the lack of a factual need for aid and attendance, an award of special monthly pension based on the need for aid and attendance is not warranted.   38 C.F.R. § 3.351, 3.352.    
      
B.  Housebound 

At the outset the Board notes that the Veteran has only been assigned a combined rating of 70% for pension purposes.  Further, even assuming that higher ratings might be applicable for some of his disabilities, there is simply no evidence that any one of his disabilities would warrant a total, 100 percent schedular rating.  Notably, a 100 percent schedular rating for bipolar disorder would require total occupational and social impairment with due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Such a high level of mental health disability has clearly neither been shown nor alleged, with the Veteran clearly retaining some level of social functioning as evidenced by him being able to be cooperative with therapy and being able to continue to live at home with his wife.  Thus, he could not qualify for a total 100 percent rating for bipolar disorder.  38 C.F.R. § 4.130, Diagnostic Code 9432.  

Similarly, in order for a 100 percent rating for diabetes to be assigned the evidence would have to show that the Veteran requires more than one daily injection of insulin, restricted diet, regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  However, three hospitalizations per year due to diabetes or weekly visits to a diabetic care provider have also neither been shown nor alleged.  Consequently, he could not qualify for a total 100 percent rating for diabetes.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Additionally, a 100 percent rating for low back disability would require unfavorable ankylosis of the entire spine, something that is clearly neither shown nor alleged.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Further, a 100 percent rating for hepatitis C would require near constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia and right upper extremity), with such a severe level of symptomatology neither shown nor alleged and a 100 percent rating for cirrhosis (associated with the hepatitis C), would require generalized weakness, substantial weight loss and persistent jaundice; or ascites, encephalopathy, or hemorrhage from varices or portal gastropathy, which is refractory to treatment, none of which is either shown or alleged.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7312, 7354.  

Nor is there any indication or allegation that any of the Veteran's other disabilities, are, in and of themselves, totally disabling.   Consequently, there is no basis in the record for assigning a total 100 percent rating for pension purposes for any of the individual disabilities.  Accordingly, in the absence of entitlement to a 100 percent rating for any one disability, there is also no basis for awarding special monthly compensation based on housebound status due to having a single permanent disability rated 100 percent disabling and additional disability or disabilities independently ratable at 60 percent or more.

Similarly, there is also no basis in the record for finding that the Veteran is 'permanently housebound' by reason of disability or disabilities.  In this regard, at a minimum, the record shows that the Veteran has been able to attend medical appointments as far away from his home as Wilmington, Delaware, by utilizing VA shuttle transportation.  Additionally, the record shows that the Veteran is able to stand for at least short periods of time and to walk at least a couple of blocks before resting.  Thus, he is not shown to be substantially confined to his house or immediate premises due to his disabilities.  Nor has the Veteran or his representative specifically alleged that he has such "housebound" status.   Thus, in sum, given that the Veteran is not shown to be entitled to a total, 100 percent rating for any one disability and is not shown to be housebound, an award of special monthly pension based on housebound status is not warranted.  38 C.F.R. § 3.351.


ORDER

Special monthly pension based on the need for aid and attendance or by reason of being housebound is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


